               Case 1:20-cv-02573-ALC Document 3 Filed 03/25/20 Page 1 of 1              Print Form

      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK


                                                    Plaintiff,


                                                                  Case No.
                            -v-
                                                                       Rule 7.1 Statement

                                                    Defendant.




                   Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local
     General Rule 1.9] and to enable District Judges and Magistrate Judges of the Court
     to evaluate possible disqualification or recusal, the undersigned counsel for
                                                       (a private non-governmental party)

     certifies that the following are corporate parents, affiliates and/or subsidiaries of
     said party, which are publicly held.




     Date:
                                                         Signature of Attorney


                                                         Attorney Bar Code:




Form Rule7_1.pdf SDNY Web 10/2007
